                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 DAMARCUS NICHOLSON,                            ) Case No. 5:18-CV-379
                                                )
                  Petitioner                    ) Judge Dan Aaron Polster
                                                )
        v.                                      ) OPINION AND ORDER
                                                )
 DAVID GRAY,                                    )
                                                )
                  Respondent.                   )
                                                )


       Before the Court is the Report and Recommendation (“R & R”) of Magistrate Judge

Thomas M. Parker in the above-entitled action, Doc #: 16. The Magistrate Judge recommends

the Court dismiss Petitioner Damarcus Nicholson’s 28 U.S.C. § 2254 Petition for Writ of Habeas

Corpus by a person in State Custody, Doc #: 1, because Ground One lacks merit and Ground

Two is procedurally defaulted. Nicholson timely filed objections to Magistrate Judge Parker’s R

& R. Doc #: 18.

                                        I.     Ground One

       Nicholson asserts that the Magistrate Judge errored with regards to Ground One of his

Petition for Writ of Habeas Corpus in finding: (A) that Nicholson’s petition is subject to AEDPA

deferential review and (B) that Nicholson’s appellate counsel was not ineffective. Doc #: 18.

   A. Standard of Review

       Nicholson’s argument that his claim deserved de novo or modified review was fully

addressed by the Magistrate Judge. The Federal Magistrates Act requires a district court to

conduct a de novo review of those portions of the R & R to which an objection has been made.
28 U.S.C. § 636(b)(1). However, an Objection to an R & R is not meant to be simply a vehicle

to rehash arguments set forth in the petition, and the Court is under no obligation to review de

novo objections that are merely an attempt to have the district court reexamine the same

arguments set forth in the petition and briefs. Roberts v. Warden, Toledo Correctional Inst., No.

1:08-CV-00113, 2010 U.S. Dist. LEXIS 70683, at *22, 2010 WL 2794246, at *7 (S.D. Ohio Jul.

14, 2010) (citation omitted); see Sackall v. Heckler, 104 F.R.D. 401, 402 (D.R.I. 1984) (“These

rules serve a clear and sensible purpose: if the magistrate system is to be effective, and if

profligate wasting of judicial resources is to be avoided, the district court should be spared the

chore of traversing ground already plowed by the magistrate . . . .”); O’Brien v. Colvin, No.

CIV.A. 12-6690, 2014 WL 4632222, at *3, 2014 U.S. Dist. LEXIS 129179, at *7–8 (E.D. Pa.

Sept. 16, 2014); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991)

(“A general objection to the entirety of the magistrate’s report has the same effects as would a

failure to object. The district court’s attention is not focused on any specific issues for review,

thereby making the initial reference to the magistrate useless. The functions of the district court

are effectively duplicated as both the magistrate and the district court perform identical tasks.

This duplication of time and effort wastes judicial resources rather than saving them, and runs

contrary to the purposes of the Magistrates Act.”). The Court need not afford de novo review to

objections which merely rehash arguments presented to and considered by the magistrate judge.

Thus, the Court overrules Nicholson’s objections regarding the standard of review.

   B. Ineffective Appellate Counsel

       Nicholson argues that even under AEDPA deferential review, the Magistrate Judge

errored in finding that his appellate counsel was not ineffective. Doc #: 18 at 2-6 Counsel is

ineffective when the “counsel’s performance was deficient and [] the deficient performance



                                                  2
prejudiced the defense so as to render the trial unfair and the result unreliable.” Mates v. Tate,

338 F.3d 187, 191 (6th Cir. 2004) (citing Strickland v. Washington, 446 U.S., 668, 687 (1984)).

       Despite the Magistrate Judge finding otherwise, Nicholson argues that that the text

messages were testimonial and hearsay; thus, the argument that their admission violated the

Confrontation Clause was viable and should have been raised on appeal. Doc #: 18 at 2-4. He

further asserts that the Magistrate Judge determined that the appellate counsel was not ineffective

through a misapplication of the test in Mapes v. Tate, 388 F.3d 187 (6th Cir. 2004). Doc #: 18 at

5-6.

       1. Confrontation Clause

       Nicholson argues that his Confrontation Clause claim was viable on appeal because the

text messages were: (a) testimonial and (b) hearsay.

               a. Testimonial

       In support of the argument that the text messages were testimonial statements, he cites

three cases not mentioned in his traverse and not considered by the Magistrate Judge --

Bullcoming v. New Mexico, 564 U.S. 647 (2011); Davis v. Washington, 547 U.S. 813 (2006); and

United States v. Allen, 716 Fed. Appx. 447 (6th Cir. 2017). Doc #: 18 at 2-4.

       These cases do not contradict the Magistrate Judge’s well-reasoned conclusion that the

text messages were not testimonial statements. Doc #: 16 at 13. Bullcoming decided that the

introduction of a forensic laboratory report containing testimonial statements violates the

Confrontation Clause when the analyst who created the report does not testify. Bullcoming, 564

U.S. at 652. Davis clarified what a testimonial statement is, finding that statements made to the

police that were not a cry for help or the provision of information enabling officers to

immediately end a threatening situation are testimonial. Davis, 547 U.S. at 831. Neither of these



                                                  3
cases change the fact that casual remarks to acquaintances are not testimonial statements.

Crawford v. Washington, 541 U.S. 36, 52 (2004). The Court agrees with the Magistrate Judge

that the text messages here were casual remarks between the Defendant and his acquaintances.

Doc #: 16 at 13.

          Nicholson also argues in his objections, relying on Allen, that Detective Bays interpreting

the text messages make the text messages testimonial. Doc #: 18 at 4. However, Allen discusses

what kind of testimony lay witnesses may give, not whether a statement is testimonial for

purposes of the Confrontation Clause. Allen, 716 Fed. Appx. at 452-53. Thus, Allen is irrelevant

here. The Court agrees with the Magistrate Judge that Detective Bay’s interpreting the text

messages did not cause them to become testimonial. Doc #: 16 at 14. Thus, the text messages

were not testimonial statements.

                 b. Hearsay

          In his objections, Nicholson argues that the text messages are hearsay by distinguishing

his case from Norris v. Noble, No. 3:18-cv-105, 2018 U.S. Dist. LEXIS 57922 (S.D. Ohio April

5, 2018). Doc #: 18 3-4. In Norris, the text messages were offered to put responding text

messages in context, not for the truth of the matter asserted. Norris, 2018 U.S. Dist. LEXIS

57922 at *10. Nicholson does not elaborate how this case is different from Norris. Regardless,

the Court agrees with the Magistrate Judge that the text messages were not hearsay because “it

was offered to show that Detective Bays’ investigation uncovered evidence on the cell phones,”

not for the truth of the matter asserted. Doc #: 16 at 15. Thus, the Court agrees with the

Magistrate Judge that the admission of the text messages does not violate the Confrontation

Clause.




                                                   4
           2. Ineffective Appellate Counsel under Mapes v. Tate

           Nicholson asserts that the Magistrate Judge errored in finding that the appellate counsel

was not ineffective under Mapes v. Tates, 388 F.3d 187 (6th Cir. 2004). Doc #: 18 at 5. Mapes

provides a list of ten factors to be considered when determining whether counsel was ineffective

under Strickland. Id. at 191. Nicholson understands the Magistrate Judge’s R & R to say that

because his case does not fit the fourth factor, that the omitted issues were objected to at trial,

that his counsel performed competently. Doc #: 18 at 5-6. Nicholson argues that the R & R is

wrong because his claim still would be successful under multiple other prongs of Mapes. Doc #:

18 at 6.

           Nicholson misunderstands the Magistrate Judge’s R & R. The R & R explains that the

appellate counsel was not ineffective “partly because the answer to question 4) from the Mapes

factors is ‘no.’” Doc #: 16 at 19 (emphasis added). In whole, the Magistrate Judge finds, and the

Court agrees, that under Strickland the appellate counsel’s failure to challenge the admissibility

of the text messages on appeal was not ineffective because: (1) the text messages were not

objected to at trial and (2) even if the text messages had been objected to, the trial court would

have overruled the objection because admitting the text messages was not in violation of the

confrontation clause. Doc #: 16 at 18-19.

                                           II.     Ground Two

           Nicholson’s objections do not address Ground Two of his Petition for Writ of Habeas

Corpus. The failure to object constitutes a waiver of a de novo review by the district court.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984); United States v. Walters, 638 F.2d 947 (6th Cir.

1981). Despite the lack of objections, the Court has reviewed the Magistrate Judge’s thorough




                                                    5
discussion of Ground Two and agrees with the Magistrate Judge’s findings. Therefore, the Court

adopts the Magistrate Judge’s findings regarding Ground Two.

                                       III.    Conclusion

       Thus, the Court hereby OVERRULES Nicholson’s Objections (Doc. # 18) and adopts

the Report and Recommendation in full. Accordingly, Nicholson’s motion for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 is DENIED.

       IT IS SO ORDERED.


                                               /s/ Dan Aaron Polster December 3, 2019___
                                               Dan Aaron Polster
                                               United States District Judge




                                              6
